





Exhibit 10.2
[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) 
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


FIRST AMENDMENT TO OFFICE LEASE
This FIRST AMENDMENT TO OFFICE LEASE (this "First Amendment") is made and
entered into as of the 14th day of April, 2020, by and between KILROY REALTY,
L.P., a Delaware limited partnership ("Landlord"), and EVOFEM BIOSCIENCES, INC.,
a Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office Lease dated October
3, 2019 (the " Lease"), whereby Landlord leased to Tenant and Tenant leased from
Landlord those certain premises consisting of approximately 24,474 rentable
square feet of space (the "Existing Premises"), designated in the Lease as Suite
600, on the sixth (6th) floor of that certain building (the "Building") located
at 12400 High Bluff Drive, San Diego, California 92130.
B.    Tenant has exercised its First Refusal Right pursuant to Section 1.4 of
the Lease, with respect to the Expansion Premises (defined below). Accordingly,
Landlord and Tenant desire (i) to expand the Existing Premises to include that
certain space consisting of 8,816 rentable square feet of space (the "Expansion
Premises"), on the sixth (6th) floor of the Building, as delineated on Exhibit A
attached hereto and made a part hereof, and (ii) to make other modifications to
the Lease, and (iii) in connection therewith, to amend the Lease as hereinafter
provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.
2.    Modification of Premises. The "Expansion Commencement Date" shall be the
earlier to occur of (i) the date of Substantial Completion of the Improvements
in the Expansion Premises (excepting any industry standard punchlist items), and
(ii) September 1, 2020, [***].




--------------------------------------------------------------------------------




3.    Base Rent.
3.1.    Existing Premises. Notwithstanding anything to the contrary in the Lease
as hereby amended, Tenant shall pay Base Rent for the Existing Premises in
accordance with the terms of the Lease.
3.2.    Expansion Premises.
3.2.1    In General. Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows:


Period During Expansion Term




Annual Base Rent


 
Monthly Installment of Base Rent
Monthly Rental Rate per Rentable Square Foot*
Expansion Commencement Date – March 31, 2021◊
$518,380.80
$43,198.40
$4.90
April 1, 2021 – March 31, 2022
$533,932.20
$44,494.35
$5.05**
April 1, 2022 – March 31, 2023
$549,950.16
$45,829.18
$5.20**
April 1, 2023 – March 31, 2024
$566,448.72
$47,204.06
$5.35**
April 1, 2024 – March 31, 2025
$583,442.16
$48,620.18
$5.51**
April 1, 2025 – September 30, 2025
$600,945.48
$50,078.79
$5.68**

◊ [***].
* The initial Annual Base Rent amount was calculated by multiplying the initial
Annual Rental Rate per Rentable Square Foot amount by the number of rentable
square feet of space in the Expansion Premises, and the initial Monthly
Installment of Base Rent amount was calculated by dividing the initial Annual
Base Rent amount by twelve (12). In all subsequent Base Rent payment periods
during the Expansion Term commencing on April 1, 2021, the calculation of each
Annual Base Rent amount reflects an annual increase of three percent (3%) and
each Monthly Installment of Base Rent amount was calculated by dividing the
corresponding Annual Base Rent amount by twelve (12).
** The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.
Concurrently with Tenant's execution of this First Amendment, Tenant shall pay
to Landlord the monthly installment of Base Rent payable for the Expansion
Premises for the first (1st) full month of the Expansion Term.




--------------------------------------------------------------------------------




3.2.2    Rent Abatement. Notwithstanding anything to the contrary in this First
Amendment, provided that no event of default is occurring beyond the expiration
of any applicable notice and cure period, with respect to the Expansion Base
Rent Abatement Period, Tenant shall not be obligated to pay Base Rent otherwise
attributable to the Expansion Premises (the "Expansion Base Rent Abatement").
Tenant acknowledges and agrees that during such Expansion Base Rent Abatement
Period, such abatement of Base Rent for the Expansion Premises shall have no
effect on the calculation of any future increases in Base Rent or Direct
Expenses payable by Tenant pursuant to the terms of the Lease, as amended, which
increases shall be calculated without regard to such Expansion Base Rent
Abatement. Tenant acknowledges and agrees that the foregoing Expansion Base Rent
Abatement has been granted to Tenant as additional consideration for entering
into this First Amendment, and for agreeing to pay the Base Rent and perform the
terms and conditions otherwise required under the Lease, as amended. If Tenant
shall be in default under the Lease, as amended, and shall fail to cure such
default within the notice and cure period, if any, permitted for cure pursuant
to the Lease, as amended, or if the Lease, as amended, is terminated for any
reason other than Landlord's breach of the Lease, as amended, then the dollar
amount of the unapplied portion of the Expansion Base Rent Abatement as of the
date of such default or termination, as the case may be, shall be converted to a
credit to be applied to the Base Rent applicable at the end of the Expansion
Term and Tenant shall immediately be obligated to begin paying Base Rent for the
Premises in full. The foregoing Expansion Base Rent Abatement right set forth in
this Section 3.2.2 shall be personal to the Original Tenant and its Permitted
Transferee Assignee and shall only apply to the extent that the Original Tenant
or its Permitted Transferee Assignee (and not any assignee, or any sublessee or
other transferee of the Original Tenant's interest in the Lease, as amended) is
the Tenant under the Lease, as amended, during such Expansion Base Rent
Abatement Period.
4.    Tenant's Share of Direct Expenses. Tenant shall pay Tenant's Share of
Direct Expenses in connection with, collectively, the Existing Premises and the
Expansion Premises throughout the Lease Term in accordance with the terms of the
Lease, provided that, effective as of the Expansion Commencement Date, Tenant's
Share shall equal [***] with respect to the entire Premises (i.e., the Existing
Premises and the Expansion Premises).
5.    Condition of Premises.
5.1.    Existing Premises. Except as expressly set forth in the Lease to the
contrary, Landlord makes no representation, warranty or promise as to the
condition of the Existing Premises, the Building, or the Project or their
suitability for the purpose intended by Tenant, and Landlord and Tenant
acknowledge that Tenant shall continue to accept the Existing Premises, the
Building and Project in their then presently existing, "as is" condition,
pursuant to the Lease, but subject to the express obligations of Landlord
specifically set forth in the Lease and in Section 7 of this First Amendment,
below, pertaining to the condition of the Existing Premises. Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Existing Premises, except as set forth in the Lease
(including the Work Letter attached to the Lease as Exhibit B).




--------------------------------------------------------------------------------




5.2.    Expansion Premises. Except as expressly set forth in the Lease, as
hereby amended, to the contrary, (i) Landlord makes no representation, warranty
or promise as to the condition of the Expansion Premises or the suitability for
the purpose intended by Tenant, (ii) Tenant shall continue to accept the
Expansion Premises in its presently existing, "as is" condition, and (iii)
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Expansion Premises beyond those
identified in this First Amendment.
6.    Improvements; Allowances. Notwithstanding any provision to the contrary
contained herein or in the Lease, the Improvement Allowance is hereby increased
by Three Hundred Eight Thousand Five Hundred Sixty and No/100 Dollars
($308,560.00) applicable to the Expansion Premises and an additional One Hundred
and Twenty Two Thousand Three Hundred Seventy and No/100 Dollars ($122,370.00)
applicable to the Existing Premises, all of which may be used to improve any
portion of the Premises. [***].
7.    Landlord Work. Notwithstanding anything to the contrary in the Lease,
Landlord shall not construct the Demising Walls pursuant to Section 1.1 of the
Work Letter to the extent that such construction would have provided for the
separation of the Existing Premises (including systems and facilities serving
the Existing Premises) from the Expansion Premises.
8.    [***].
9.    Deletions. Section 1.4 of the Lease and Exhibit A-1 attached to the Lease
are hereby deleted in their entirety and of no further force or effect. All
provisions of the Lease referring to portions of the Premises (as expanded
hereby) as the “Temporary Space” (including, without limitation, Section 1.3 of
the Work Letter) are hereby deleted and of no further force or effect. The final
sentence of Section 4.2.1 of the Work Letter is hereby deleted in its entirety
and of no further force or effect. The final sentence of Section 5.3 of the Work
Letter is hereby deleted in its entirety.
10.    [***].
11.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than [***] (the "Brokers"), and that
they know of no other real estate broker or agent who is entitled to a
commission in connection with this First Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including, without limitation, reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party's dealings with any real estate
broker or agent, other than the Brokers. Landlord shall pay a commission to the
Brokers in connection with this First Amendment pursuant to the terms of a
separate written agreement between Landlord and each of the Brokers. The terms
of this Section 11 shall survive the expiration or earlier termination of the
term of the Lease, as hereby amended.
12.    Parking. Notwithstanding anything to the contrary contained in the Lease,
commencing as of the Expansion Commencement Date, Tenant shall have the right,
but not the obligation, to use up to [***] additional unreserved parking passes
beyond those already identified




--------------------------------------------------------------------------------




in the Lease, of which, at Tenant's discretion from time to time, up to [***] of
such additional parking passes may be used by Tenant as reserved parking spaces
at a rate of [***] per month per space, with respect to the Expansion Premises
(the "Expansion Parking Passes"), subject to and in accordance with the terms
and conditions of Article 28 the Lease.
13.    Letter of Credit. Notwithstanding anything to the contrary in the Lease,
the L-C under the Lease shall be increased by $50,000.00, so that the new L-C
Amount under the Lease, as amended, shall initially equal $800,000.00. Tenant
shall deliver to Landlord, within thirty (30) days of the mutual execution and
delivery of this First Amendment, an amendment to the L-C increasing the amount
of the L-C to the L-C Amount (i.e., $800,000.00), in the form required by the
Lease. Notwithstanding anything to the contrary in the Lease, the table in
Section 21.3.2 of the Lease shall be replaced with the following:
Date of Reduction
Resulting L-C Amount
Fourth (4th) anniversary of the Lease Commencement Date
$640,000.00
Fifth (5) anniversary of the Lease Commencement Date
$480,000.00

14.    California Required Disclosures. Notwithstanding anything to the contrary
in the Lease, Article 24 shall apply with respect to the entire Premises (i.e.,
the Existing Premises and the Expansion Premises).
15.    No Further Modification. Except as set forth in this First Amendment, all
of the terms and provisions of the Lease shall apply with respect to the
Expansion Premises and shall remain unmodified and in full force and effect. In
the event of any conflict between the terms and conditions of the Lease and the
terms and conditions of this First Amendment, the terms and conditions of this
First Amendment shall prevail.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.
 
"LANDLORD":
KILROY REALTY, L.P.,
a Delaware limited partnership
By: Kilroy Realty Corporation,
a Maryland corporation
Its: General Partner
By:              
Name:              
Its:             
By:              
Name:              
Its:             
"TENANT":
EVOFEM BIOSCIENCES, INC.,
a Delaware corporation
By:              
Name:              
Its:             
By:              
Name:              
Its:             









--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE OF EXPANSION PREMISES
leaseamendmentredacte_image1.gif [leaseamendmentredacte_image1.gif]





